Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 CIT RV TRUST 1999-A Cutoff Date: 6/30/2007 Geographic Distribution of Contracts (1) % of Contract % of Contract Number of Pool by Number Aggregate Principal Pool by Principal Contracts as of of Contracts as of Balance Outstanding Balance Outstanding State Cut-off Date Cut-off Date as of Cut-off Date as of Cut-off Date Alabama 28 % % Alaska 4 % % Arizona 92 % % Arkansas 47 % % California % % Colorado 47 % % Connecticut 8 % % Delaware 2 % % District of Columbia 1 % % Florida % % Georgia 40 % % Hawaii 2 % % Idaho 10 % % Illinois 51 % % Indiana 21 % % Iowa 7 % % Kansas 34 % % Kentucky 8 % % Louisiana 23 % % Maine 7 % % Maryland 16 % % Massachusetts 28 % % Michigan 18 % % Minnesota 10 % % Mississippi 23 % % Missouri 84 % % Montana 7 % % Nebraska 6 % % Nevada 33 % % New Hampshire 13 % % New Jersery 27 % % New Mexico 18 % % New York 55 % % North Carolina 41 % % North Dakota 1 % % Ohio 20 % % Oklahoma 79 % % Oregon 39 % % Other 1 % % Pennsylvania 38 % % Rhode Island 6 % % South Carolina 15 % % South Dakota 6 % % Tennessee 27 % % Texas % % Utah 10 % % Vermont 6 % % Virginia 24 % % Washington 81 % % West Virginia 7 % % Wisconsin 11 % % Wyoming 8 % (1) In most cases, based on the mailing addresses of the Obligors as of the Cut-off Date. CIT RV TRUST 1999-A Cutoff Date: 6/30/2007 Range of Contract Rates % of Contract % of Contract Number of Pool by Number Aggregate Principal Pool by Principal Range of Contracts as of of Contracts as of Balance Outstanding Balance Outstanding Contract Rates Cut-off Date Cut-off Date as of Cut-off Date as of Cut-off Date 0.00% - 7.49 % (1) 2 % % 7.50% - 7.99% % % 8.00% - 8.99% % % 9.00% - % % % 10.00% - 10.99% % % 11.00% - 11.99% % % 12.00% - 12.99% 98 % % 13.00% - 13.99% 48 % % 14.00% - 14.99% 21 % % 15.00% - 15.99% 3 % % 16.00% - 16.99% 3 % % 17.00% - 17.99% 2 % % 18.00% - 18.99% 2 % % 20.00% - 20.99% 1 % (1) Generally represents repossessed contracts or contracts subject to the Soldiers' and Sailors' Civil Relief Act. Range of Remaining Maturities % of Contract % of Contract Number of Pool by Number Aggregate Principal Pool by Principal Range of Remaining Contracts as of of Contracts as of Balance Outstanding Balance Outstanding Maturities in Months Cut-off Date Cut-off Date as of Cut-off Date as of Cut-off Date 0 - 12 months 41 % % 13 - 24 months % % 25 - 36 months 68 % % 37 - 48 months % % 49 - 60 months 56 % % 61 - 72 months 95 % % 73 - 84 months % % 85 - 96 months 42 % % 97 - 108 months 12 % % 109 - 120 months 2 % % 121 - 132 months 17 % % 133 - 144 months % % 145 - 156 months 1 % CIT RV TRUST 1999-A Cutoff Date: 6/30/2007 Collateral Type Distribution % of Contract % of Contract Number of Pool by Number Aggregate Principal Pool by Principal Contracts as of of Contracts as of Balance Outstanding Balance Outstanding Collateral Type Cut-off Date Cut-off Date as of Cut-off Date as of Cut-off Date Motor Homes % % Fifth Wheel % % Travel Trailer % % Other 41 % % Total % % Delinquency Status Distribution % of Contract % of Contract Number of Pool by Number Aggregate Principal Pool by Principal Contracts as of of Contracts as of Balance Outstanding Balance Outstanding Delinquency Status Cut-off Date Cut-off Date as of Cut-off Date as of Cut-off Date Current, including 1 to 29 days delinq % % 30 to 59 days 67 % % 60 to 89 days 36 % % 90 to 119 days 19 % % 120 to 149 days 9 % % 150 to 179 days 5 % % 180+ days 42 % % Repossession Status 20 % CIT RV TRUST 1999-A Cutoff Date: 6/30/2007 Range of Principal Balance Outstanding Total Minimum Maximum Average Principal Balance as of Balance as of Balance as of Balance as of Balance Type Cut-off Date Cut-off Date Cut-off Date Cut-off Date Original 90,609,548 6,806 301,532 47,992 Current 52,622,351 9 224,862 27,872 New vs. Used Collateral Distribution % of Contract % of Contract Number of Pool by Number Aggregate Principal Pool by Principal Contracts as of of Contracts as of Balance Outstanding Balance Outstanding New vs. Used Cut-off Date Cut-off Date as of Cut-off Date as of Cut-off Date New 1,237 65.52% 37,634,044 71.52% Used 651 34.48% 14,988,307 28.48% 1,888 100.00% 52,622,351 100.00% Range of Credit Scores Minimum as of Maximum as of Weighted Average as of Score Type Origination Date Origination Date Origination Date FICO 532 829 684 Custom 122 913 318 Minimum, Maximum and Weighted Average Distribution Minimum as of Maximum as of Weighted Average as of Distribution Type Cut-off Date Cut-off Date Cut-off Date Contract Rate 0.00% 20.00% 8.98% Original Term 84 months 241 months 192.51 months Current Term 0 months 146 months 90.12 months
